Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-30 are pending. Claims 18-30 have been withdrawn due to non-elected claims. Claims 1-17 have been examined.

Priority
This application, Serial No. 16/997,369 (PGPub: US20210055284A1) was filed on 08/19/2020. This application claims benefit of U.S. Provisional Patent Application 62/889,241 filed on 08/20/2019.

Information Disclosure Statements
The Information Disclosure Statements filed on 08/19/2020 and 04/01/2021, have been considered by the Examiner.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-17, drawn to an immunoassay device, classified in G01N 33/5302.
Group II: Claims 18-30, drawn to a method of performing an assay using a lateral flow device, classified in G01N 33/558.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Group I, an immunoassay device can be used in a material different process of using the product such as a method using the immunoassay device without controlling the volume of the sample and without optically scanning the device.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); or
the prior art applicable to Group I would not be likely be applicable to Group II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
If Group II is selected, a single species must be elected from each of the groups below:
Species Group A: Drawn to configuration of the device:
Claim 25: the device includes a single chip containing a plurality of capture zones configured to detect different analytes of interest.
Claim 26: the device includes a plurality of chips arranged in spaced relation, each chip having a conjugate zone and at least one capture zone. 
A single species must be elected from claim 25 or claim 26. 
The species are independent or distinct because claim 25 and claim 26 have different configurations. The search results returned for claim 25 would not likely be applicable for claim 26. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic for Group I and claim 18 is generic for Group II.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

During a telephone conversation with Mr. Peter Bilinski on 4/21/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the application is objected to because the abstract is 229 words.  Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the assay chip comprises an optically transparent base layer and a porous layer”. However, claim 1 also recites “the assay chip comprises a transparent support layer and a porous layer”. It is unclear whether the layers mentioned in claim 13 are the same ones or additional ones as the layers mentioned in claim 1. For the purpose of compact prosecution the examiner is interpreting the claim language “a transparent support layer and a porous layer” in claim 1 and claim 13 are the same layers. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMatteo et al. (US20040018576A1, Pub date: 1/29/2004), as evidenced by Linnes et al. (US20190126270A1, 5/2/2019).
Regarding claim 1, DeMatteo teaches throughout the publication assay devices and specifically to those devices making use of chromatographic techniques in conducting specific binding assays for the determination of the presence of light chains (free & bound) in human urine (Par. 1). In detail, DeMatteo teaches an immunoassay device comprising: 
a frame defining an interior; an assay chip disposed within the interior (Par. 63 and Fig. 3: a housing 11, each well 13 or 14 can hold one test strip); 
a sample zone including a sample pad adjacent one end of the assay chip, in which the sample zone that is configured to receive a first sample fluid having at least one analyte of interest (Fig. 1-2, Par. 61: a first end (3) at which chromatographic transport begins; receiving member (9); Par. 20: a liquid sample receiving member; Fig. 1 shows that receiving member (9) is located adjacent the first end (3) of the assay chip; Par. 2: analyte present in the sample), 
the assay chip being made from a porous hydrophilic material that enables fluid transport (Fig. 1 and Par. 34: the test strips of the present invention utilize a dry porous carrier material, such as a strip of nitrocellulose; It is known in the art the nitrocellulose is a porous and hydrophilic material as evidenced by Linnes (Linnes, Par. 8: the porous hydrophilic substrate may comprise cellulose, polyether sulfone, nitrocellulose acetate, cellulose acetate or a combination thereof).
at least one conjugate zone downstream of the sample zone, the conjugate zone comprising a conjugate material (Fig. 1-2 and Par. 61: conjugate pad (8); Par. 16: the device also incorporating a labeled specific binding reagent in a conjugate pad); 
at least one capture zone downstream of the at least one conjugate zone having at least one capture antibody (Fig. 1-2 and Par. 61: first reaction site (5), and second reaction site (6); Par. 19: a first reaction site comprising a first immobilized binding reagent capable of immobilizing the first labeled binding reagent in relation to the absence of the first analyte in the sample, a second reaction site comprising an nonspecific immobilized binding reagent capable of immobilizing immunochemicals); and 
at least one waste zone downstream of the at least one capture zone (Fig. 1-2 and Par. 61: absorbent pad (7) is placed upon dry porous carrier (2) opposite conjugate pad (8) such that capillary action can draw sample from first end (3) to second end (4)), 
wherein the assay chip comprises a transparent support layer (Par. 1 Fig. 1-2 and Par. 34: the nitrocellulose can be backed with moisture impermeable material, such as polyester sheet. This backing is preferably transparent to facilitate a densitometric analysis) and 
a porous layer capable of fluid transport (Fig. 1 and Par. 34: the test strips of the present invention utilize a dry porous carrier material, such as a strip of nitrocellulose).

Regarding claim 2, DeMatteo teaches the device wherein the assay chip comprises a plurality of capture zones disposed downstream of the conjugate zone (Par. 19: the dry porous strip comprises two reaction sites; Par. 54: multiple reaction sites may be included to detect multiple analytes of interest; Fig, 1 shows reaction sites (5) and (6) are downstream of the conjugate pad (8)).

Regarding claim 3, DeMatteo teaches the device in which the capture zones are disposed serially on the assay chip (Fig. 1 shows that the two reaction sites are disposed serially on the assay strip).

Regarding claim 4, DeMatteo teaches the device wherein the waste zone comprises an absorption pad made from a porous material attached to the end of the assay chip opposite the end forming the sample zone (Fig. 1-2 and Par. 61: absorbent pad (7) is placed upon dry porous carrier (2) opposite conjugate pad (8) such that capillary action can draw sample from first end (3) to second end (4); Fig. 1 shows the absorbent pad is located at the second end (4) opposite forming the first end (3)).

Regarding claim 5, DeMatteo teaches the device comprising a plurality of assay chips, each of the assay chips comprising at least one conjugate zone, at least one capture zone and having opposing ends forming part of a sample zone and a waste zone (Par. 65-67 and Fig. 3: first test strip (20) and second test strip (21). Both comprising at least one conjugate zone, at least one capture zone and having opposing ends forming part of a sample zone and a waste zone).

Regarding claim 6, DeMatteo teaches the device in which each of the plurality of assay chips are disposed in parallel spaced relation within the interior of the device (Par. 63 and Fig. 3: preferably well (13) and well (14) are large enough so that each well can hold one test strip of the present invention).

Regarding claim 7, DeMatteo teaches the device further comprising a plurality of sample pads, each sample pad being attached to one end of a said assay chip at the sample zone, the device having a plurality of sample zones and waste zones (Par. 65: FIG. 3 shows first test strip ( 20) contains a first receiving member (22) disposed upon a first conjugate pad (23), and the first absorbent pad (27); Par. 66: FIG. 3 shows second test strip ( 21) contains a second receiving member (28) disposed upon a second conjugate pad (29), Par. 67: located towards the top end ( 15) of substrate (11) is a second absorbent pad (33)).

Regarding claim 8, DeMatteo teaches the device further comprising a spacer structure disposed within the interior of the device, the spacer structure including at least one feature for maintaining the assay chip in a position and minimize chances for fluid wicking flow between the chip and the frame (Par. 63, Fig. 3: Housing (11) also has at its center a divider (12); Par. 64, Fig. 3: at least one catch (19) positioned within each well for holding test strip (21) in place).

Regarding claim 9, DeMatteo teaches the device further comprising a solid frame including a top cover and a bottom cover (Par. 63, Fig. 3: the device comprises a housing, casing, or substrate ( 11) of elongate rectangular form is of hollow construction, Par. 64: a cap (18) may be fitted onto substrate (11)).

Regarding claim 10, DeMatteo teaches the device wherein the top cover includes a formed fluid metering window disposed and aligned with the sample pad (Par. 70: when the device is used, liquid sample is added through gap (34). The sample immediately wets the first receiving member (22) of the first test strip (20); Par. 71: similar, when the device is used, liquid sample is added through gap (36)). Since there is no specific definition in the Specification, the term “fluid metering window” is interpreted using the broadest reasonable interpretation as any opening that allow the sample being added.

Regarding claim 13, DeMatteo teaches the device in which the assay chip comprises an optically transparent base layer (Par. 1 Fig. 1-2 and Par. 34: the nitrocellulose can be backed with moisture impermeable material, such as polyester sheet. This backing is preferably transparent to facilitate a densitometric analysis) and a porous layer (Fig. 1 and Par. 34: the test strips of the present invention utilize a dry porous carrier material, such as a strip of nitrocellulose).

Regarding claim 17, DeMatteo teaches the device wherein the sample pad extends above at least a portion of the conjugate zone (Par. 61 and Fig. 1-2: receiving member (9) is disposed on top of conjugate pad (8)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over DeMatteo et al. (US20040018576A1), as evidenced by Linnes et al. (US20190126270A1), as applied to claims 1 and 9 above.
Regarding claim 11, DeMatteo teaches the device further comprising a scan window disposed in the frame, the scan window extending longitudinally and aligned with the capture zone (Par. 70: the first reagent containing detection zone (25), and second reaction zone (26) in first test strip (20), are positioned to be in window (33)). DeMatteo further teaches that the housing may be constructed to have a transparent back plate to facilitate a densitometric analysis, or transmission of light through the test strip to facilitate quantitation of total Bence Jones proteins. If desired, the housing may also be provided with further means which enable a further zone of the porous solid phase carrier material to be observed from outside the housing and which further zone incorporates one or more control reagents which enable an indication to be given as to whether the assay procedure has been completed (Par. 46). Therefore, although DeMatteo does not specifically teach that the scan window extending longitudinally and aligned with the conjugate zone and at least a portion of the waste zone, DeMatteo teaches means for observing other zones on the assay device (Par. 46).
Additionally, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim “the scan window extending longitudinally and aligned with the conjugate zone and at least a portion of the waste zone” are for any particular purpose or solve any stated problem, and the prior art teaches that the size of the san window may be varied because different size of the scan window will be needed for checking various parts of the test strip. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the art of determining the size of the scan window for the lateral flow test strip.

Regarding claim 12 , DeMatteo teaches the device in which the scan window is formed in one of the top cover (DeMatteo, Fig. 5 shows the window 33 is formed on the top cover).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over DeMatteo et al. (US20040018576A1), as evidenced by Linnes et al. (US20190126270A1), as applied to claims 1 and 13 above, in view of Yoshioka et al. (US20150168395A1, Pub date: 6/18/2015).



Regarding claim 14,  DeMatteo teaches the device of claim 1 and claim 13 as outlined in detail above. 
DeMatteo does not specifically teach that the device in which the porous layer is defined by a first layer and a second layer, each layer having different sized pore diameters.
Yoshika teaches throughout the publication an in vitro diagnostic tool configured to quantitatively or qualitatively detect a suspected substance in a test solution (Abstract). 
In detail, Yoshika teaches that the in vitro diagnostic tool 100 includes a membrane 10 therefor, i.e., a stacked body including: a first porous layer 10a having a first surface as the bottom planar surface and a second surface as the top planar surface; a base sheet 10 b formed on the first surface of the first porous layer 10a; and a second porous layer 10c formed on the second surface of the first porous layer 10a. The first porous layer 10a and the second porous layer 10c are each formed of a non-woven fabric having a matrix structure of nanofibers formed by electrostatic spinning (Par. 69 and Fig. 1). Yoshika teaches that since the pore size distribution in the first porous layer and the pore size distribution in the second porous layer can each be individually controlled, a region suited for flowing of the test solution and a region suited for carrying of the reagent can be provided separately (Par. 32 and 45). Yoshika also teaches the flow rate of the test solution in the first porous layer in its planar direction, and the flow rate of the test solution in the second porous layer in its planar direction, can be made different from each other. This enables easier control of distribution of the test solution flowing in the in vitro diagnostic tool (Par. 49).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of DeMatteo, to a first layer and a second layer each having different pore sizes in the porous layer of the assay device, as taught by Yoshika, to arrive at the claimed invention. Doing so would enable easier control of distribution of the test solution flowing in the in vitro diagnostic tool as taught by Yoshika (Yoshika, Par. 49).
One of skill in the art would have a reasonable expectation of success in combining DeMatteo with Yoshika because both are directed to a assay device using porous layers for transporting samples.

Regarding claim 15, DeMatteo in view of Yoshika teaches the device further comprising a plurality of beads disposed in the conjugate layer (DeMatteo, Par. 16: the device also incorporating a labeled specific binding reagent in a conjugate pad which is freely mobile in the porous carrier when in the moist state; DeMatteo, Par. 50, labeled specific binding reagent comprises a chromogenic label, such as minute colored particles),
wherein the first and second layers of the porous layer of the chip creates a flow velocity gradient, and further creates a wider distribution of dissolved conjugate into the capture zone (Yoshika, Par. 50: when the flow rate of the test solution in the second porous layer is faster than that in the first porous layer, the resistance against the flow of the test solution in the second porous layer is relatively small. Therefore, the distribution of the test solution in the thickness direction of the multi-layer membrane including the first and second porous layers, can be equalized). 
In addition, It is notes that a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. Therefore as long as the prior art teaches the test device “in which the porous layer is defined by a first layer and a second layer, each layer having different sized pore diameters” and “a plurality of beads disposed in the conjugate layer”, it satisfies the limitation “wherein the first and second layers of the porous layer of the chip creates a flow velocity gradient, and further creates a wider distribution of dissolved conjugate into the capture zone”. See MPEP 2114 and 2115.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DeMatteo et al. (US20040018576A1), as evidenced by Linnes et al. (US20190126270A1), in view of Yoshioka et al. (US20150168395A1), as applied to claims 1 and 15 above, further in view of Jones et al. (US20060040408A1, Pub date: 2/23/2006).
Regarding claim 16. DeMatteo in view of Yoshika teaches the device of claim 1 and claim 15 as outlined in detail above. DeMatteo further teaches that an unlabeled specific binding reagent which is permanently immobilized in a detection zone on the carrier material (DeMatteo, Par. 14).
DeMatteo in view of Yoshika does not specifically teach that the device wherein the at least one capture layer includes hydrophilic beads having coated antibodies.
Jones teaches throughout the publication single-layer lateral flow formats, materials and methods for detecting the presence of an analyte using a test strip comprising a dry porous medium comprising a single hydrophilic matrix (Abstract).
Specifically, Jones teaches that In FIG. 2B, a sample comprising an analyte (110) is applied to the sample application zone (A), and it is wicked via capillary action through the test strip to the conjugate release zone (B), where it will bind to some of the labeled binding reagent (80) to form the first complex (120) (see also FIG. 2C) (Par. 607). Jones also teaches that in FIG. 2C, the first complex (120) and some unbound labeled binding reagent (80) are wicked through the test strip to the capture test zone (C), where they contact the capture test reagent (90). In this example, the capture test reagent (90) also recognizes the analyte (110) and, therefore, binds the first complex (120) to form the second complex (130) (Par. 608). 
Jones further teaches that the capture beads used as capture test reagents and capture control reagents must be retained within the structure of the network (e.g., via physical entrapment) and must remain substantially immobile during use of the lateral flow test strip, even when contacted with the liquid sample. The beads are preferably latex, but may be any material that does not interfere with the label on the carrier beads, Other potential materials include cellulose (Par. 623). It is known in the art that cellulose is hydrophilic as evidenced by Linnes (Linnes, Par. 8: the porous hydrophilic substrate may comprise cellulose).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of DeMatteo in view of Yoshika, to incorporate the hydrophilic beads having coated antibodies in the capture zone, as taught by Jones, to arrive at the claimed invention. Doing so would ensure that the capture test beads (90) do not flow through the matrix as the labeled binding reagent of the conjugate release zone does due to physical entrapment as taught by Jones (Jones, Par. 608 and 623).
One of skill in the art would have a reasonable expectation of success in combining DeMatteo in view of Yoshika with Jones because both are directed to a lateral flow device having capture zones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1641